Citation Nr: 0011888	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-17 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected nephrolithiasis.

2.  Entitlement to a compensable evaluation for service-
connected residuals of gall bladder removal 
(cholecystectomy).

3.  Entitlement to a compensable evaluation for a service-
connected scar of the right hip, residual of a shell fragment 
wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had verified active service from March 1974 to 
January 1978, and his service medical records indicate that 
he also served on active duty from February 1957 to March 
1974.  His DD 214 Form indicates that he is a combat veteran 
of the Vietnam War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and noncompensable ratings for nephrolithiasis, a 
scar (residual of a shell fragment wound of the right hip), 
and removal of his gall bladder.  The veteran's current 
appeal is from the noncompensable evaluations which the RO 
assigned to each of these service-connected disabilities.

In October 1998, the Board remanded the case to the RO for 
additional evidentiary development, including to schedule the 
veteran for a VA compensation examination and to obtain 
pertinent medical and administrative records associated with 
his claim for Social Security Administration (SSA) disability 
benefits, pursuant to the holding of the U.S. Court of 
Appeals for Veterans Claims (Court) in the case of Murincsak 
v. Derwinski, 2 Vet. App. 363, 371 (1992).  Following these 
developments, the RO confirmed the noncompensable evaluations 
assigned to his nephrolithiasis, shell fragment wound scar of 
the right hip, and gall bladder removal.  The case was 
returned to the Board in January 2000 and the veteran now 
continues his appeal.

On his substantive appeal, which was filed with VA in May 
1997 on a VA 1-9 Form, the veteran presented contentions 
which indicated that he is also claiming entitlement to a 
total rating due to individual unemployability as a result of 
his service-connected disabilities (TDIU).  At present, the 
TDIU issue has not been adjudicated and is not inextricably 
intertwined with the increased rating issues currently on 
appeal (See Holland v. Brown, 6 Vet. App. 443 (1994).  
Therefore, the matter is referred to the RO for appropriate 
action. 

This decision will address the issues of entitlement to a 
compensable evaluation for service-connected nephrolithiasis 
and entitlement to a compensable evaluation for a service-
connected scar of the right hip, residual of a shell fragment 
wound.  The issue of entitlement to a compensable evaluation 
for residuals of gall bladder removal will be the subject of 
the Remand that follows this decision.  


FINDINGS OF FACT

1.  The service-connected nephrolithiasis is currently 
manifested by an asymptomatic 2-millimeter grain which is a 
residual of a larger stone which was removed in 1987, and 
three asymptomatic surgical scars; the objective medical 
evidence does not establish that the veteran has any symptoms 
associated with recurrent stone formation or colic.

2.  The service-connected scar of the right hip, residual of 
a shell fragment wound, is a small, horizontal scar which 
measures 5 centimeters in length, is located along the right 
lateral area above the right hip and is well healed and 
nontender.  The scar does not impair function.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected nephrolithiasis have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 
7509 (1999).

2.  The criteria for a compensable evaluation for a service-
connected scar of the right hip, residual of a shell fragment 
wound, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an April 1997 RO decision, the veteran was granted service 
connection and noncompensable evaluations for 
nephrolithiasis, and a shell fragment wound scar of the right 
hip.  The effective date for these awards was on February 3, 
1997, based on the date the veteran filed his claim for VA 
compensation for these disabilities.  Though the medical 
evidence associated with the veteran's claim consists of 
primarily of private medical records showing that veteran's 
history of treatment for his service-connected disabilities 
during service and throughout the 1980s, the scope of the 
Board's discussion and review of the evidence will be 
restricted to those records which show the status and 
severity of these disabilities as of February 1996, due to 
the applicable laws and regulations regarding effective date 
limitations for VA compensation awards, as contained in 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  
(See also Fenderson v. West, 12 Vet. App. 119 (1999)).  

The veteran's service medical records, and private medical 
reports concurrent with his periods of active duty, show that 
in November 1965, while engaged in combat against enemy 
forces in the Republic of Vietnam, he sustained a missile 
wound of his right hip.  The wound was apparently a simple 
flesh wound of the area just above his right lateral hip, but 
with no bone fracture or damage.  On VA examination in 
February 1997, the veteran reported that he was hospitalized 
for five days following his injury, during which time the 
missile was removed and thereafter he was discharged and 
returned to his unit for resumption of duty.  He stated that 
his only medical complication at that time was a local 
infection over the incision site which had resolved.  His 
complaints regarding the wound site were occasional pain if 
he bent over on his right side, but he reported that the pain 
would resolve if he rubbed the area.  He denied having any 
limitations of range of motion or other sequelae associated 
with the old missile wound.  Physical examination revealed a 
small, horizontal scar located just above his right hip along 
the right lateral area which measured 5 centimeters in 
length.  The scar was well healed and nontender.  The 
examiner noted that there were no musculoskeletal 
abnormalities associated with the old wound.  The impression 
was status post gunshot wound to the flesh just above the 
right hip with no sequelae.

The private medical records accompanying the claims file show 
that shortly after the veteran's separation from service, he 
experienced his first episode of nephrolithiasis (kidney 
stones).  At the time of the February 1997 VA examination, he 
reported that approximately between 1980 to 1990, he 
underwent four separate episodes of calcific kidney stones, 
three of which required surgical treatment for removal, the 
remaining one having been crushed without use of invasive 
procedure and passed through his system naturally.  At the 
time of the VA examination, he did not report having any 
significant symptoms.  Physical examination revealed three 
surgical scars which were status post removal of kidney 
stones, described as a 20-centimeter surgical scar on his 
left costovertebral angle area, a 20-centimeter surgical scar 
in the right costovertebral angle area, and a 14-centimeter 
scar vertical and approximately 3 to 4 centimeters lateral to 
the midline right posterior costovertebral angle region.  The 
impression was nephrolithiases times four.

The February 1997 VA examination, and various private and VA 
medical records associated with the claims file, show that 
the veteran's medical history was significant for the 
following non-service-connected disabilities: status post 
cerebrovascular accident in 1995, with associated right-sided 
weakness, impairment of short-term memory, increased anxiety, 
and impaired manual dexterity; seizure disorder (complex 
partial seizures of secondary generalization) beginning in 
1996 after the stroke; and hypertension and diabetes 
mellitus, both under reasonably good control through use of 
oral medication.  

In a private medical history questionnaire dated in March 
1997, the veteran reported that he had skin rash on both 
feet.  Private medical records show treatment for skin 
problems in 1996 which were related to a sebaceous cyst on 
his back and insect bites on both calves, but nothing as it 
pertained to his service-connected scar. 

The report of a private medical examination which was 
conducted in April 1997 shows that the veteran's primary 
complaints related to his stroke and seizures.  The physician 
who performed the examination noted that he also had a 
history of a gunshot wound with removal of the missile.  
Physical examination, as it pertained to the veteran's 
gunshot wound residuals, and nephrolithiasis showed no scars 
secondary to the missile wound and surgeries, normal range of 
motion of the joints of his lower extremities, and negative 
findings on straight leg raising. 

A May 1997 SSA decision shows that he was deemed to have been 
disabled for purposes of entitlement to SSA benefits as of 
January 1997, due to epilepsy and late effects of a 
cerebrovascular accident and cerebrovascular disease.

In the veteran's substantive appeal, which was received by VA 
in May 1997, he contended that he required the daily use of 
medication to control his nephrolithiasis, and he reported 
that his right hip wound was "aggravated by (his) 
clothing."  He reported in his appeal that his current 
medications were 500 milligrams of Glucophage for diabetes 
mellitus, 5 milligrams of Norvase Lisinporil for 
hypertension, 25 milligrams of Amitriptyline "for sugar and 
legs," and 500 milligrams of Dilantin and 300 milligrams of 
Neurontin for seizures.

In a notation in the report of a June 1999 VA genitourinary 
examination, the reviewing urologist stated that he had 
perused the relevant portions of the veteran's claims file, 
pursuant to the instructions of the Board remand of October 
1998.  The examiner noted that the veteran had a history of 
renal calculi and multiple operations for their removal, with 
a left pyelolithotomy in 1980, a right pyelolithotomy in 
1981, a right ureterolithotomy in 1985, and an extracorporeal 
shock wave lithotripsy of the left kidney in 1987.  X-rays of 
several years past revealed a 2-millimeter calculus in his 
left kidney, residual from an original stone which measured 
1.5 x 2 centimeters, accompanied by several smaller 
fragments, prior to the lithotripsy of 1985.  At the time of 
this examination, he was on no medication or special diet 
plan for treatment of renal calculi.  The examiner noted that 
recent blood urea nitrogen and creatinine tests were normal, 
and that in the past the veteran had undergone a 
cholecystectomy.  

Physical examination revealed a right and left flank scar and 
a lower right supraspinous scar from the prior kidney and 
ureteral stone surgeries.  Otherwise, no abdominal masses 
were observed.  His bladder was not distended, and there was 
no evidence of an inguinale hernia.  His genitalia, prostate 
and urethra were normal.  The summary impression was that the 
veteran had a past history of renal calculi with a residual 
calculus of approximately 2 millimeters in size which was 
asymptomatic at the time of this examination.  In another VA 
June 1999 examination, the VA examiner determined that the 
veteran did not suffer any residuals from the old shell 
fragment wound and scar of the right hip.  

II.  Analysis

To the extent that the veteran contends that the symptoms 
related to his service-connected nephrolithiasis, and shell 
fragment wound scar of the right thigh are productive of a 
greater level of impairment than that reflected by the 
noncompensable evaluations currently assigned to these 
disabilities, his claims for an increased (compensable) 
rating for each of the aforementioned are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), in that they are not inherently implausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities. 

(a.)  Entitlement to a compensable evaluation for 
service-connected nephrolithiasis.

The veteran's service-connected nephrolithiasis is rated 
under the provisions of Code 7508 of the rating schedule, 
which applies to nephrolithiasis.  Under that code, 
nephrolithiasis is rated as hydronephrosis, except when there 
is recurrent stone formation requiring one or more of the 
following: (1) diet therapy, (2) drug therapy, (3) invasive 
or noninvasive procedures more than two times per year.  38 
C.F.R. § 4.115b, Code 7508 (1999).  Under Code 7509, the code 
for hydronephrosis, a 10 percent rating is provided for 
"[o]nly an occasional attack of colic, not infected and not 
requiring catheter drainage."  38 C.F.R. § 4.115b, Code 7509 
(1999).  Since Code 7509 does not set forth specific criteria 
for a noncompensable rating, 38 C.F.R. § 4.31 (1999) is 
applicable.  Under that provision, in "every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met."

The record shows that the veteran has had several kidney 
stones removed in the past, most recently in 1987.  
Subsequent examination and treatment records show no 
indication of a recurrence of stones.  Only a 2-millimeter 
residual stone from the larger stone of 1987 was noted on a 
VA examination in June 1999, but the findings obtained as 
they pertained to nephrolithiasis were otherwise asymptomatic 
since 1987.  The veteran did not present any complaints of 
urinary dysfunction, renal pain, or the need for special 
medication or diet to control nephrolithiasis.  The evidence 
does not indicate that his surgical scars interfere with 
function, are painful, tender, adhesive to the underlying 
tissues, or poorly nourished.  Thus, a 10 percent rating 
under Diagnostic Codes 7803, 7804, or 7805 is not warranted.  
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 (1999).  
The evidence does not demonstrate that the veteran has 
occasional attacks of colic which would warrant a 10 percent 
rating on the basis of hydronephrosis or that he has 
recurrent stone formation requiring diet or drug therapy or 
invasive or noninvasive procedures more than twice per year.  
In the absence of the specific findings required for a 10 
percent rating, a noncompensable rating must be assigned.

The negative evidence of record outweighs the positive 
evidence of record in this case and the benefit of the doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 
1991).  The disability shown by the evidence of record does 
not more nearly approximate the level required for a 
compensable rating under the applicable criteria.  38 C.F.R. 
§ 4.7 (1999).  Finally, the preponderance of the evidence of 
record, at any time since February 3, 1997, which is the 
effective date of the veteran's grant of service connection 
for nephrolithiasis, is against a compensable disability 
rating for this disability.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (at the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found).


(b.) Entitlement to a compensable evaluation for a 
service-connected scar of the right hip, residual 
of a shell fragment wound.

Under 38 C.F.R. § 4.118 (1999), a 10 percent evaluation is 
assigned for a superficial scar under Diagnostic Code 7803 
when it is poorly nourished, with repeated ulceration, or 
under Diagnostic Code 7804 when it is tender and painful on 
objective demonstration.  Scars may also be rated under 
Diagnostic Code 7805 as for limitation of function of the 
body part affected.

The veteran's service-connected scar of the right hip is 
shown by the evidence to be a residual of a shell fragment 
wound, and is described as a small, horizontal scar which is 
5 centimeters in length and is located along the right 
lateral area above the right hip.  It is well healed and 
nontender.  The examiner who conducted the VA examination of 
February 1997 noted that there were no musculoskeletal 
abnormalities associated with the old wound, and presented a 
diagnostic impression of status post gunshot wound to the 
flesh just above the right hip with no sequelae.  Similarly, 
the physician who conducted the VA examination of June 1999 
determined that the veteran did not suffer any residuals from 
the old shell fragment wound and scar of the right hip.  
Based on this evidence, the Board has determined that there 
is no functional limitation associated with the right hip or 
lower extremity that is attributable to the shell fragment 
wound.  Therefore, the Board finds that the evidence 
demonstrates that the noncompensable evaluation current 
assigned to the scar under Diagnostic Code 7805 adequately 
reflects the current state of his impairment due to this 
disability.  The evidence does not provide a basis to grant 
an evaluation greater than noncompensable for the residuals 
of a shell fragment wound of the right hip.  Again, as 
previously discussed, the evidence of record is against 
assignment of a compensable disability rating for this 
disability at any time since the date that the service-
connection award became effective, on February 3, 1997.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).


ORDER

The claim of entitlement to a compensable evaluation for 
service-connected nephrolithiasis is denied.

The claim of entitlement to a compensable evaluation for a 
service-connected scar of the right hip, residual of a shell 
fragment wound is denied.


REMAND

The report of a June 1999 VA examination of the veteran's 
liver, gall bladder and pancreas revealed that he underwent a 
cholecystectomy in 1977 which was related to hepatitis.  The 
veteran denied having symptoms which included vomiting, 
nausea or abnormal bowel movements.  Constipation was 
experienced only on use of pain medication.  The examiner 
noted that the veteran had one incident of elevated alanine 
transaminase in liver function testing in November 1995.  The 
veteran reported having no problems digesting food except for 
garlic ever since the removal of his gall bladder.  

Physical examination of the veteran's abdomen noted scars, 
secondary to surgery for gall bladder removal, kidney stone 
surgery, and the shell fragment wound of the right hip.  The 
veteran's abdomen was described as being somewhat distended 
and mildly tender in the right upper quadrant.  The liver was 
described as being difficult to percuss.  Following 
examination, the reviewing physician concluded that the 
veteran's diagnosis was status post cholecystectomy with 
associated hepatitis, and that he did not have significant 
residual liver disease from his cholecystectomy.  However, 
the examiner indicated that liver function tests as well as 
hepatitis profile and a complete blood count would be ordered 
that day.  The results of those tests have not been 
associated with the claims file and have not been commented 
upon by the examiner.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).


In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file the results of the 
laboratory tests noted above.  If the 
records are not available, the reason for 
the unavailability must be documented in 
the record.  Should the records be 
obtained, the claims file should be 
reviewed by the examiner who performed 
the June 1999 examination, with 
particular attention to the June 1999 
examination report and the newly attached 
laboratory reports.  Should that examiner 
not be available, the record should be 
reviewed by an appropriate medical 
specialist.  The examiner should consider 
the record, evaluate the veteran's 
disability, and by way of addendum, offer 
a diagnosis concerning the veteran's 
residuals of a cholecystectomy.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

2.  Thereafter, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

